” Case 9:19-mc-80130-BB Document 1 Entered on FLSD Docket 01/31/2019 Page 1 of 5

Form 2650 (12/15)

United States Bankruptcy Court
Eastern District Of Virginia

Health Diagnostic Laboratory, Inc.
Debtor

 

In re

Case No. 15-32919-KRH

Chapter_ 11
Richard Arrowsmith, Liquidating Trustee

Plaintiff

 

Vv.
David B. Hevert, M.D., P.A. dba Glades Medical Group
Defendant

Adv. Proc. No. _17-04135

 

CERTIFICATION OF JUDGMENT FOR
REGISTRATION IN ANOTHER DISTRICT

I, clerk of the United States Bankruptcy Court, do certify that the attached judgment is a true

and correct copy of the original judgment entered in this proceeding on _August 6, 2018 as
it appears in the records of this court, and that: (date)

¥] No notice of appeal from this judgment has been filed, and no motion of the kind set forth in
Federal Rule of Civil Procedure 60, as made applicable by Federal Rule of Bankruptcy
Procedure 9024, has been filed.

[] No notice of appeal from this judgment has been filed, and any motions of the kind set forth in
Federal Rule of Civil Procedure 60, as made applicable by Federal Rule of Bankruptcy
Procedure 9024, have been disposed of, the latest order disposing of such a motion having been

 

 

 

entered on
(date)
LJ An appeal was taken from this judgment, and the judgment was affirmed by mandate of the
issued on
(name of court) (date)

LJ An appeal was taken from this judgment, and the appeal was dismissed by order entered on

 

(date)

WILLIAM C.REDDEN

Clerk of the Bagxkruptcy Court
January 9, 2019 By: CL bs lbil
Date U meee)

 
7 Case 9:19-mc-80130-BB Document 1 Entered on FLSD Docket 01/31/2019 Page 2 of 5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

 

In re:

HEALTH DIAGNOSTIC LABORATORY,
INC., et al.,

Debtors.

 

RICHARD ARROWSMITH AS
LIQUIDATING TRUSTEE OF THE HDL
LIQUIDATING TRUST,

Plaintiff,

Vv.

DAVID B. HEVERT, M.D., P.A. D/B/A
GLADES MEDICAL GROUP, et al.,

Defendants.

 

 

Chapter 11
Case No.: 15-32919-KRH

Jointly Administered

Adv. Proc. No. 17-04135-KRH

ORDER GRANTING THE ENTRY OF DEFAULT AND DEFAULT JUDGMENT

On July 6, 2018, Richard Arrowsmith, in his capacity as Liquidating Trustee of the HDL

Liquidating Trust (the “Liquidating Trustee”), appointed pursuant to the confirmed Modified

Second Amended Plan of Liquidation (the “Plan”) of Health Diagnostic Laboratory, Inc., and its

The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification

number, are: Health Diagnostic Laboratory, Inc. (0119), Central Medical Laboratory, LLC (2728), and Integrated

Health Leaders, LLC (2434).
Richard S. Kanowitz (admitted pro hac vice)
COOLEY LLP
1114 Avenue of the Americas
New York, New York 10036
Telephone: (212) 479-6000
Facsimile: (212) 479-6275
Email: rkanowitz@cooley.com

Counsel to Plaintiff Richard Arrowsmith,
Liquidating Trustee of the HDL Liquidating Trust

Cullen D. Speckhart (VSB No. 79096)
WOLCOTT RIVERS GATES

919 E. Main Street, Ste. 2010
Richmond, Virginia 23219

200 Bendix Road, Ste. 300

Virginia Beach, Virginia 23452
Telephone: (757) 687-3644

Email: hdl@wolriv.com

Counsel to Plaintiff Richard Arrowsmith,
Liquidating Trustee of the HDL Liquidating Trust
* Case 9:19-mc-80130-BB Document 1 Entered on FLSD Docket 01/31/2019 Page 3 of 5

affiliated debtors and debtors in possession (the “Debtors” or “HDL”) in their jointly
administered bankruptcy cases (the “Chapter 11 Cases”), by and through his undersigned
counsel, filed his Motion for Entry of Default and Default Judgment (the “Motion”) against
David B. Hevert, M.D., P.A. d/b/a Glades Medical Group and David B. Hevert, Jorge
Montalvan, Mary Rosenzweig, and Janice S. Plaxe (the “Defendants”), in the above-captioned
Adversary Proceeding.” Having received no response, objection, or other responsive pleading,
the Certificate of No Objection Regarding Motion for Entry of Default and Default Judgment
[Docket No. 10] was filed on August 2, 2018. The Court, having considered the Motion
submitted by the Plaintiff, it appearing that due notice was given and that good cause exists to
grant the relief sought in the Motion, it is hereby

ADJUDGED, ORDERED AND DECREED:

1. The Motion is GRANTED.

2. Default is hereby entered against the Defendants as authorized by Federal Rule of
Bankruptcy Procedure 7055.

3. Default Judgment is hereby entered in favor of the Plaintiff and against the
Defendants in the above captioned Adversary Proceeding and all relief sought by the Plaintiff
therein is granted, including the following:

a. Plaintiff is hereby awarded the avoidable transfers in the amount of
$103,080.00;

b. Plaintiff is hereby awarded his costs and expenses incurred in connection with
this Adversary Proceeding, including attorney’s fees, in the total amount of
$1,000.00;

c. Judgment is entered in favor of the Plaintiff and against the Defendant in the
amount of $104,080.00, which includes the amount of avoidable transfers,

; Unless otherwise defined herein, capitalized terms shall have the meanings ascribed to them in the Motion.
-~" Case 9:19-mc-80130-BB Document 1 Entered on FLSD Docket 01/31/2019 Page 4 of 5

costs and expenses, including reasonable attorney’s fees;

d. Post-judgment interest at the maximum legal rate running from the date of the
Judgment until the date the Judgment is paid in full;

e. The Defendants are hereby ordered to pay forthwith the amount of the
Judgment granted herein; and

f. Any Claim of the Defendants pursuant to section 502(d) of the Bankruptcy
Code is hereby disallowed.

4, The Defendants are hereby directed to pay forthwith the amount of the Judgment.
Dated: Aug 5 2018
Richmond, Virginia
/s/ Kevin R Huennekens
UNITED STATES BANKRUPTCY JUDGE

 

Aug 6 2018

Entered on Docket:

I ask for this:

By: /s/ Cullen D. Speckhart
Cullen D. Speckhart (VSB No. 79096)
WOLCOTT RIVERS GATES
919 E. Main Street, Suite 2010
Richmond, VA 23219

200 Bendix Road, Ste. 300
Virginia Beach, VA 23452
Telephone: (757) 497-6633
Direct: (757) 470-5566

Email: cspeckhart@wolriv.com

Counsel to Richard Arrowsmith,

 
* “Case 9:19-mc-80130-BB Document 1 Entered on FLSD Docket 01/31/2019 Page 5 of 5

Liquidating Trustee of the HDL Liquidating Trust

CERTIFICATE OF ENDORSEMENT
PURSUANT TO LOCAL BANKRUPTCY RULE 9022-1

I hereby certify, under Local Rule 9022-1, that the foregoing Order has been endorsed by
and/or served upon all necessary parties.

/s/ Cullen D. Speckhart
Cullen D. Speckhart
